Case 19-35359-KRH           Doc 28    Filed 07/22/20 Entered 07/22/20 12:36:49          Desc Main
                                     Document      Page 1 of 3



                           UNITED STATES BANKRUPTCY COURT
                                 Eastern District of Virginia
                                     Richmond Division

   IN RE: Adrian St. Aubin Bailey

   Debtor(s)
                                                 Case Number: 19-35359-KRH

                                                 Chapter 13

                             NOTICE OF APPEARANCE AND
                         OBJECTION TO CONFIRMATION OF PLAN

   COMES NOW H. Darden Hutson, Counsel for Zena Hollinger and objects to the
   confirmation of the debtor’s chapter 13 plan dated June 15, 2020 (the “Plan”) and in
   support thereof states:

       1. The debtor filed this chapter 13 petition on October 10, 2019.
       2. This objection is filed pursuant to 11 U.S.C. §1325(a)(3)(4)&(5).
       3. The objecting creditor (“Hollinger”) is the ex-spouse of the debtor such divorce
           being granted October 31, 2014 in the Circuit Court of Alexandria the Order
           thereon incorporating a Property Settlment Agreement (“PSA”) dated October 7,
           2014.
       4. The PSA awards the equity in 8770 Brays Ford Drive, Glen Allen Virginia (the
           “real estate”) to Hollinger (40%) and 30% each to the debtor’s two children (now
           21 and 16 years).
       5. The debtor has incurred post divorce obligations to the homeowners association
           and real property taxes which are obligatons of the owners of the property and per
           the PSA the debtor is to indemnify Hollinger.
       6. Neither Hollinger or the two children were identified in the debtor’s petition as
           creditors.
       7. Hollinger holds the real estate owned by the debtor as tennant in common.
       8. The Alexandria Circuit Court has ordered the debtor to sell the real estate and
           comply with the Divorce Decree.
       9. There is a second deed of trust on the real estate to the benefit of Suntrust Bank in
           the amount of approximately $82,000. The Suntrust obligation is not identified or
           resolved in the debtor’s petition.
       10. Upon information, the debtor receives income from tenants in the property which
           income is not disclosed in the petition.
       11. Throughout the four bankruptcy petitions filed by the debtor since February 2015
           the debtor has accumulated approximately three years of non payment of the first
           mortgage and has disregarded entirely payment of the second mortgage to
           Suntrust.
   H. Darden Hutson VSB 29069
   Fresh Start Law Office pllc
   4807 Hermitage Road #205
   Richmond Virginia 23227
   T 804 266 4680
   F 866 455 1349
   e hdhlaw@fslo.com
Case 19-35359-KRH       Doc 28     Filed 07/22/20 Entered 07/22/20 12:36:49             Desc Main
                                  Document      Page 2 of 3



      12. The petition is not filed in good faith, the debtor is not paying secured and priority
          creditors through the plan and the debtor is not committing all excess income to
          the plan as required.

   WHEREFORE for the reasons stated herein, creditor Hollinger moves the court deny
   confirmation of the Debtor’s proposed chapter 13 plan and for such further and other
   relief as the Court deem just and necessary.
                                                              Respectfully submitted
                                                              Zena Hollinger
                                                              By counsel

   By: /s/H. Darden Hutson
   Counsel for Creditor Zena Hollinger
   VSB 29069
   Fresh Start Law Office pllc
   4807 Hermitage Road #205
   Richmond VA 23227
   804 266 4680
   hdhlaw@fslo.com

                     NOTICE OF OBJECTION TO CONFIRMATION

   H. Darden Hutson on behalf of creditor Zena Hollinger has filed papers with the Court
   objecting to confirmation of your chapter 13 plan dated June 15, 2020.

   Your rights may be affected. You should read these papers carefully and discuss
   them with your attorney, if you have one.

   If you do not want the Court to grant the relief sought in the Objection, or if you want the
   Court to consider your views on the Objection, then on or before three (3) days before the
   date of the hearing you or your attorney must:

   _X_ File with the Court, at the address shown below, a written response to the
   objection pursuant to Local Bankruptcy Rule 9013-1(H). Unless a written response is
   filed and served by the date specified, the court may decide that you do not oppose
   the objection to your claim. If you mail your response to the court for filing, you must
   mail it early enough so that the court will receive it on or before the date stated above.

                          Clerk US Bankruptcy Court
                          701 E Broad Street, 4th Fl.
                          Richmond VA 23219

   You must also mail a copy to:
          Suzanne E. Wade                             H. Darden Hutson
          PO Box 1780                                 4807 Hermitage Road #205
          Richmond, VA 23218-1780                     Richmond VA 23227
Case 19-35359-KRH        Doc 28    Filed 07/22/20 Entered 07/22/20 12:36:49             Desc Main
                                  Document      Page 3 of 3




   _X_ Attend the hearing on the objection scheduled to be held on July 29, 2020 at
   11:10AM at U.S. Bankruptcy Court, 701 East Broad Street, Room 5000, Richmond
   Virginia which hearing may be held telephonically.

   If you or your attorney do not take these steps, the Court may decide that you don’t
   oppose the objection and may enter an order granting that relief.

   Date: July 22, 2020


   Notice provided by:
   /s/H. Darden Hutson
   VSB 29069
   Fresh Start Law Office PLLC
   4807 Hermitage Road #205
   Richmond VA 23227
   804 266 4680

                                       Certificate of Service
   I hereby certify that true and correct copies of the foregoing were mailed postage pre paid
   or delivered via ECF to the US Trustee, the trustee in this cause and all parties in interest

   Suzanne Wade, Trustee Via ECF

   James Kane, Counsel for Debtor VIA ECF

   Adrian Bailey
   8770 Bray Fork Drive
   Glen Allen VA 23060

   this July 22, 2020.
   ____________________
   /s/H. Darden Hutson
